1

2

3

4

5

6                                  UNITED STATES DISTRICT COURT
7                                         DISTRICT OF NEVADA
8                                                   ***
9        SAMUEL HOWARD,                                 Case No. 2:93-cv-01209-LRH-VCF
10                       Petitioner,                    ORDER
               v.
11

12       WILLIAM GITTERE, et al.,
13                      Respondents.
14

15            On August 10, 2015, the Ninth Circuit granted petitioner Howard’s motion for a limited
16   remand for reconsideration of twenty-nine claims in light of the Supreme Court’s decision in
17   Martinez v. Ryan, 566 U.S. 1 (2012). 1 Having considered the briefing and exhibits submitted by
18   the parties, the court concludes that Howard is not entitled to habeas relief on any of the twenty-
19   nine claims.
20            I.     BACKGROUND
21            On May 6, 1983, pursuant to jury verdicts in the Eighth Judicial District Court of Nevada,
22   Howard was convicted of murder in the first degree with use of a deadly weapon and was
23   sentenced to death. He was also convicted of two counts of robbery with use of a deadly weapon
24   in the same proceeding. In support of its death verdict, the jury found two aggravating
25   1
      The court of appeals ordered this court to also address Howard’s motion for leave to file a fourth-
26   amended petition to raise three additional claims. This court granted the motion in part, permitting
     Howard to raise claims based upon Johnson v. Mississippi, 486 U.S. 578 (1988) (Claim 16), and
27   Bouie v. City of Columbia, 378 U.S. 347 (1964) (Claim 17), but denied inclusion of an ineffective
     assistance claim. ECF No. 320. The court subsequently determined that Claims 16 and 17 are
28   barred by the doctrine of procedural default or, alternatively, they fail on the merits. ECF No. 369.
1    circumstances: (1) the murder was committed by a person who had been convicted of a prior

2    violent felony; and (2) the murder was committed while the person was engaged in the

3    commission of a robbery.

4           On December 28, 2009, this court entered a final order denying Howard’s third amended

5    petition for writ of habeas corpus in relation to the conviction and death sentence. Prior to that,

6    the court had concluded that review of several of Howard’s habeas claims, including numerous

7    ineffective assistance of counsel claims, was barred by the doctrine of procedural default.

8           Howard appealed this court’s final order. The Ninth Circuit Court of Appeals

9    subsequently granted his motion to stay pending the outcome of his then-pending state habeas

10   petition. During the stay, Howard filed the aforementioned motion for a limited remand.

11          II.     MARTINEZ V. RYAN

12          In Martinez, the U.S. Supreme Court held that ineffective assistance of post-conviction

13   relief counsel may serve as cause to excuse a federal habeas petitioner’s procedural default of an

14   ineffective assistance of trial counsel claim. 566 U.S. 9, 17. The Ninth Circuit has explained the

15   showing a petitioner must make to take advantage of Martinez:

16                 Where, as here, the state criminal justice system satisfies the
            characteristics required by Martinez, the petitioner must make two related
17          showings about the strength of his particular IAC claim to excuse its default.
18                  First, the IAC claim must be “a substantial one, which is to say that the
            prisoner must demonstrate that the claim has some merit.” Martinez, 132 S.Ct. at
19          1318. Thus, there must be a substantial showing of a “reasonable probability that,
            but for counsel's unprofessional errors, the result of the proceeding would have
20          been different.” See Strickland v. Washington, 466 U.S. 668, 694, 104 S.Ct. 2052,
            80 L.Ed.2d 674 (1984). “A reasonable probability is a probability sufficient to
21          undermine confidence in the outcome.” Id. When a defendant challenges a death
            sentence such as the one at issue in this case, the question is whether there is a
22          reasonable probability that, absent the errors, the sentencer . . . would have
            concluded that the balance of aggravating and mitigating circumstances did not
23          warrant death.” Id. at 695, 104 S.Ct. 2052.
24                  Second, a petitioner must show that “appointed counsel in the initial-
            review collateral proceeding, where the claim should have been raised, was
25          ineffective under the standards of Strickland v. Washington.” Martinez, 132 S.Ct.
            at 1318. Construing Martinez, we have held that, to fulfill this requirement, a
26          petitioner must show not only that PCR counsel performed deficiently, but also
            that this prejudiced the petitioner, i.e., that “there was a reasonable probability
27          that, absent the deficient performance, the result of the post-conviction
            proceedings would have been different.” Pizzuto v. Ramirez, 783 F.3d 1171, 1178
28          (9th Cir. 2015) (quoting Clabourne v. Ryan, 745 F.3d 362, 367 (9th Cir.),
                                                       2
            proceedings suspended and mandate stayed (Apr. 2, 2014), and overruled on
1           other grounds by McKinney v. Ryan, 813 F.3d 798, 818 (9th Cir. 2015) (en banc)).
            Although the prejudice at issue is that in PCR proceedings, this is a recursive
2           standard. It requires the reviewing court to assess trial counsel's as well as PCR
            counsel's performance. This is because, for us to find a reasonable probability that
3           PCR counsel prejudiced a petitioner by failing to raise a trial-level IAC claim, we
            must also find a reasonable probability that the trial-level IAC claim would have
4           succeeded had it been raised.
5    Runningeagle v. Ryan, 825 F.3d 970, 982 (9th Cir. 2016) (footnote omitted).

6           III.    THE TWENTY-NINE CLAIMS

7           These are the ineffective assistance of trial counsel (IATC) and appellate counsel (IAAC)

8    claims the Ninth Circuit has directed this court to consider:

9           (1)     IATC for failure to conduct a meaningful mitigation investigation or
                    present meaningful mitigation evidence.
10
            (2)     IATC for failure to challenge the jury instruction on the degree of proof.
11
            (3)     IATC for failure to challenge the jury instruction on Howard’s mental
12                  state.
13          (4)     IATC for failure to challenge the jury instruction on premeditation.
14          (5)     IATC for failure to challenge the jury instruction limiting mitigation to
                    “any other mitigating circumstance.”
15
            (6)     IATC for failure to challenge the trial court when it required a unanimous
16                  jury finding on mitigation.
17          (7)     IATC for failure to contact Howard’s California defense attorney, who
                    could have provided information germane to the Nevada case.
18
            (8)     IATC for failure to obtain transcripts of Howard’s California robbery trial.
19
            (9)     IATC for failure to obtain medical records from Clark County Detention
20                  Center.
21          (10)    IATC for failure to request a competency hearing and otherwise pursue a
                    finding of incompetency to stand trial.
22
            (11)    IATC for failure to obtain a suppression hearing on Howard’s in-custody
23                  statements to police officers.
24          (12)    IATC for failure to present a legal insanity defense.
25          (13)    IATC for failure to obtain Howard’s visiting records at Clark County
                    Detention Center.
26
            (14)    IATC for failure to obtain the names of Howard’s aunt and ex-girlfriend,
27                  who could have testified on his behalf at mitigation.
28          (15)    IATC for failure to obtain documentation of an inmate request to
                                                      3
                    correspond with Howard.
1
            (16)    IATC for failure to refute future dangerousness.
2
            (17)    IATC for improperly seeking a continuance.
3
            (18)    IAAC for failure to challenge the improper continuance.
4
            (19)    IAAC for failure to raise a claim based on the constructive denial of
5                   counsel at trial.
6           (20)    IAAC for failure to challenge the jury instructions on reasonable doubt,
                    lesser-included offense, and premeditation.
7
            (21)    IAAC for failure to challenge the jury instruction on the mental state
8                   required by the offense.
9           (22)    IAAC for failure to challenge the jury instruction on first and second
                    degree murder.
10
            (23)    IAAC for failure to challenge the instruction on malice and improper
11                  shifting of the burden of proof.
12          (24)    IAAC for failure to challenge the jury instruction limiting mitigation to
                    “any other mitigating circumstance.”
13
            (25)    IAAC for failure to challenge the trial court’s decision to require a
14                  unanimous jury finding on mitigation.
15          (26)    IAAC for failure to challenge the improper lessening of the burden of
                    proof at sentencing.
16
            (27)    IAAC for failure to raise cumulative error.
17
            (28)    IAAC for failure to challenge the arbitrary and capricious imposition of
18                  the death penalty.
19          (29)    IAAC for failure to challenge cruel and unusual punishment by use of
                    lethal injection.
20

21   ECF No. 313-1, p. 12-15.

22          IV.     ANALYSIS

23          Subsequent to the Ninth Circuit’s issuance of a limited remand, the U.S. Supreme Court

24   decided Davila v. Davis, 137 S. Ct. 2058 (2017), a case in which the Court expressly declined to

25   extend the Martinez exception to allow federal courts to consider ineffective assistance of

26   appellate counsel claims. Id. at 2063. Howard concedes that, because of Davila, his IAAC claims

27   are no longer subject to review. ECF No. 385, p. 13.

28   ///
                                                      4
1           With respect to his IATC claims, Howard has confined his argument on remand to certain

2    claims. The court is left to assume that Howard views the remaining claims as lacking sufficient

3    merit to warrant the court’s consideration. Accordingly, the court addresses only the claims

4    Howard supports with argument in his briefs on remand.

5           In addition, the court agrees with Howard’s point in his reply brief that the court does not

6    contemplate an additional round of briefing on the merits of any claims that may satisfy the

7    Martinez test. See ECF No. 385, p. 11 (“[T]he Court did not call for bifurcated litigation, with

8    one round of briefs on whether the procedural defaults can be excused and a second round on

9    whether they are meritorious.”). As the above-excerpt from Runningeagle makes clear, the

10   determination whether Howard’s defaults can be excused under Martinez cannot be divorced

11   from the determination whether his remanded IAC claims succeed on the merits. Thus, the

12   analysis below focuses primarily on whether Howard is entitled to habeas relief on any of his

13   remanded claims without necessarily considering whether he can satisfy the Martinez test.

14          IATC for failure to challenge jury instructions on premeditation and intent.

15          Howard argues trial counsel provided ineffective assistance by neglecting to challenge

16   incorrect jury instructions regarding the mental state required for first-degree murder in Nevada.

17          Prior to deliberating in the guilt phase of Howard’s trial, the jury was instructed that

18   “Murder of the First Degree is murder which is (a) perpetrated by any kind of willful, deliberate

19   and premeditated killing, or (b) committed in the perpetration or attempted perpetration of

20   robbery.” ECF No. 338-12, p. 12. An additional instruction read as follows:

21                 Premeditation is a design, a determination to kill, distinctly formed in the
            mind at any moment before or at the time of the killing.
22
                    Premeditation need not be for a day, an hour or even a minute. It may be
23          as instantaneous as successive thoughts of the mind. For if the jury believes from
            the evidence that the act constituting the killing has been preceded by and has
24          been the result of premeditation, no matter how rapidly the premeditation is
            followed by the act constituting the killing, it is willful, deliberate and
25          premeditated murder.

26   Id., p. 13. The jury instructions did not include any additional definitions of willful, deliberate, or

27   premeditated.

28   ///

                                                       5
1           The Nevada statutes define first degree murder, in relevant part, as a “willful, deliberate

2    and premeditated killing.” Nev. Rev. Stat. § 200.030(1)(a). The use of the foregoing instruction

3    was condoned by the Nevada Supreme Court in Kazalyn v. State, 825 P.2d 578 (Nev. 1992), and

4    is commonly referred to as the Kazalyn instruction. Shortly thereafter, the Nevada Supreme

5    Court confirmed “that the terms deliberate, premeditated and willful are a single phrase, meaning

6    simply that the actor intended to commit the act and intended death to result.” Powell v. State,

7    709, 838 P.2d 921, 927 (Nev. 1992). Eight years later, however, the Nevada Supreme Court

8    ruled, in Byford v. State, 994 P.2d 700 (Nev. 2000), that the Kazalyn instruction was deficient

9    because it defined only premeditation and failed to provide an independent definition for

10   deliberation. See Byford, 994 P.2d at 713.

11           In Polk v. Sandoval, 503 F. 3d 903 (9th Cir. 2007), the court held that the Kazalyn

12   instruction violates due process because it relieves the State “of its burden of proving every

13   element of first-degree murder beyond a reasonable doubt.” Polk, 503 F. 3d at 909. In Babb v.

14   Lozowsky, 719 F.3d 1019 (9th Cir. 2013), however, the court determined that its holding in Polk

15   regarding the constitutionality of the Kazalyn instruction was no longer good law in light of the

16   intervening Nevada Supreme Court decision in Nika v. State, 198 P.3d 839 (Nev. 2008), which

17   explained “that Byford represented a change in, rather than a clarification of, [Nevada] law.”

18   Babb, 719 F.3d at 1029. Thus, in cases in which the conviction was final prior to the Byford

19   decision, due process did not require independent definitions for premeditation and deliberation

20   because, prior to Byford, they were not separate elements of the mens rea necessary for first

21   degree murder. See id.

22          In a more recent case, however, the Ninth Circuit determined that, prior to Powell,

23   “deliberation was a discrete element of first-degree murder in Nevada.” Riley v. McDaniel, 786

24   F.3d 719, 723 (9th Cir. 2015). Having so determined, the court held that the use of the Kazalyn

25   instruction at Riley’s trial in 1990 violated his right to due process under the United States

26   Constitution. Id. at 724. Noting that his trial also occurred prior to Powell, Howard now relies on

27   Riley to contend that his trial counsel were ineffective by allowing the use of jury instructions

28   that failed to recognize deliberation as a discrete element of first-degree murder.
                                                       6
1           For reasons that follow, however, this court is not convinced that Riley compels a

2    determination that Howard’s counsel were ineffective. To begin with, the Ninth Circuit in Riley

3    oversimplified the history of Nevada case law on the elements of first-degree murder. Under

4    Riley, the history is cleanly divided in to three distinct periods with the elements of first-degree

5    murder plainly established – (1) pre-Powell, when willfulness, deliberation, and premeditation

6    were distinct elements to be proven beyond a reasonable doubt; (2) the period between Powell

7    and Byford, when the three terms constituted “a single phrase, meaning simply that the actor

8    intended to commit the act and intended death to result;” and (3) post-Byford, a return to pre-

9    Powell. See id. at 723-24.

10          The question presented by Strickland’s performance prong is whether trial counsel

11   performed below an objective standard of reasonableness. See Strickland, 466 U.S. at 687-88.

12   Trial counsel's performance must be evaluated based on the law and the “prevailing professional

13   norms” as they existed at the time of defendant’s trial. Id. at 690. The relevant inquiry, therefore,

14   is whether, in 1983, Howard's trial counsel's representation “fell below an objective standard of

15   reasonableness” when counsel permitted the trial court to use the Kazalyn instruction without

16   insisting that the jury instructions distinctly define willfulness, deliberation, and premeditation.

17   To answer this question, the court looks to the state of Nevada law at the time, not to the Riley

18   decision issued more than 30 years after the fact. See Sophanthavong v. Palmateer, 378 F.3d

19   859, 870 (9th Cir.2004) (holding attorney was not required to accurately predict how courts

20   would resolve question regarding sufficiency of evidence for conviction).

21          Riley’s pat analysis notwithstanding, the evolution of Nevada law on the meaning of

22   “willful, deliberate, and premeditated” has been a 150-year process riddled with ambiguity and

23   inconsistency. See Nika, 198 P.3d at 845-48 (tracing case law on terms from “the days of

24   territorial law”); see also Byford, 994 P.2d at 713 (acknowledging “that the jurisprudence of this

25   court on this issue has not been consistent”). Riley relies on Hern v. State, P.2d 278, 280 (Nev.

26   1981), (and cites in a footnote to a Nevada case from 1881) to establish the state of the law in

27   Nevada prior to Powell. Riley, 786 F.3d at 723. The Nika court recognized, however, that “the

28   Hern court did not specifically define ‘premeditation’ and ‘deliberation’” and “when the Hern
                                                       7
1    court considered the sufficiency of the evidence that the victim's death was the result of a willful,

2    deliberate, and premeditated act by the defendant, the court focused on the ‘intent to kill’ and

3    ‘premeditation,’ without any discussion of ‘deliberation’ as a separate and distinct concept.”

4    Nika, 198 P.3d at 846.

5           And, while the court in Riley stated that “the Nevada Supreme Court changed its mind in

6    Powell” (786 P.2d at 723), the court in Powell actually relied heavily on a case decided three

7    years before Hern (and five years before Howard’s trial) for its holding. See Powell, 838 P.2d at

8    926-27 (citing to Briano v. State, 581 P.2d 5 (Nev. 1978)). Specifically, the Nevada Supreme

9    noted that, in Briano, it had “referred to ‘deliberate and premeditated’ as a single term and not

10   separate elements requiring separate thought processes.” Id. at 926. The court reaffirmed the

11   following statement in Briano:

12                  “[T]he state must prove that a design to kill was distinctly and rationally
            formed in the mind of the perpetrator, at or before the time the fatal blows were
13          struck.... [I]t [does not] matter how short a time existed between the formation of
            the design to kill and the killing itself.”
14

15   Id. at 927. The court then concluded that “[a]s long as the instruction on premeditation which is

16   given to the jury comports with Briano, it is not necessary to separately define deliberateness or

17   willfulness.” Id.

18          Making no reference to Briano, the Nevada Supreme Court in Hern cited only to the

19   plain wording of the statute and a case from 1895 (State v. Wong Fun, 40 P. 95 (Nev. 1895)) for

20   the proposition that “all three elements, willfulness, deliberation, and premeditation, must be

21   proven beyond a reasonable doubt before an accused can be convicted of first degree murder.”

22   Hern, 635 P.2d at 280. The Hern court did not elaborate on the three elements and, as discussed

23   above, focused primarily on premeditation as the distinguishing element between first-degree

24   and second-degree murder. See id. at 280-81.

25          Under the circumstances, Howard’s counsel had meager legal authority to insist that the

26   jury instructions define deliberation as a distinct element that the jury must find beyond a

27   reasonable doubt. Indeed, Byford, issued seventeen years later, was the first reported Nevada

28   case to provide such a definition when it proclaimed that deliberation “connot[ed] a
                                                      8
1    dispassionate weighing process and consideration of consequences before acting.” Byford, 994

2    P.2d at 714. Having no Nevada precedent to rely upon, the Byford court relied upon a Tennessee

3    case and a criminal law hornbook to conclude that a deliberate killing involves “coolness and

4    reflection.” Id. (citing State v. Brown, 836 S.W.2d 530, 539 (Tenn. 1992) and Wayne R. LaFave

5    & Austin W. Scott, Jr., Criminal Law § 7.7, at 643 (2d ed. 1986)).

6           And, given the foregoing, it is not surprising that, in a more recent case, the Nevada

7    Supreme Court stated that it “did not agree with Riley” and cited to its decision in Nika where it

8    recounted the history of Nevada law on the phrase “willful, deliberate, and premeditated,”

9    including Hern, and explained that, prior to Byford, the court did not require separate definitions

10   of the terms. See Leavitt v. State, 386 P.3d 620, 620–21 (Nev. 2016).

11          In summary, Howard’s trial counsel had no basis upon which to challenge the Kazalyn

12   instruction as it represented a correct statement of the law at the time of Howard’s trial.

13   Counsel's failure to anticipate a change in the law does not constitute ineffective assistance of

14   counsel even if the theory upon which the court's later decision is based is available. See

15   Pinkston v. Foster, 506 F. App'x 539, 542 (9th Cir. 2013) (“It was not deficient performance for

16   [] appellate counsel not to argue what was, at the time, a losing proposition.”).

17          Having concluded that Howard cannot meet the performance prong, the court is not

18   required to address Strickland’s prejudice prong. See Strickland, 466 U.S. at 697 (“[T]here is no

19   reason for a court deciding an ineffective assistance claim … to address both components of the

20   inquiry if the defendant makes an insufficient showing on one.”). The court nonetheless briefly

21   notes the following distinctions between this case and Riley, where the court concluded that use

22   of the Kazalyn instruction was not harmless error under Brecht v. Abrahamson, 507 U.S. 619,

23   637 (1993). See Riley, 786 F.3d at 727.

24          First, the prejudice standard under Strickland is more difficult to meet than the Brecht

25   harmless error standard. See Kyles v. Whitley, 514 U.S. 419, 436 (1995) (Strickland prejudice

26   standard requires greater showing of harm to petitioner than Brecht's harmless-error standard);

27   Pirtle v. Morgan, 313 F.3d 1160, 1173 n.8 (9th Cir. 2002) (“[H]armless error analysis under

28   Brecht ... involves a lower standard than Strickland's standard for prejudice.”(citing Kyles)).
                                                       9
1    Second, evidence presented at Riley’s trial established that Riley was “very upset” when he shot

2    and killed his victim and had just smoked crack. Riley, 786 F.3d at 725. Here, Howard alleges he

3    suffered from Post-Traumatic Stress Disorder (PTSD), but the record does not establish his

4    specific mental state at the time of the murder in the same manner as in Riley. Third, there was

5    evidence presented that Howard’s victim was shot in the back of the head while lying face down

6    in the back of his van, suggesting an execution-style killing. ECF No. 338-2, pp. 29-34 and 49-

7    50; ECF No. 338-3, pp. 21-26, 63-64. Thus, the State had a stronger case for deliberation than in

8    Riley. See Riley, 786 F.3d at 725-26. And, even absent sufficient evidence to prove deliberation

9    (as the term was later defined in Byford), the State proved and the jury found (or would have

10   found) Howard guilty of first-degree murder under the felony-murder rule – i.e., the murder was

11   committed in perpetration of a robbery. 2

12          Based on the foregoing, Howard's claim of ineffective assistance based allegations that

13   trial counsel failed to challenge the Kazalyn instruction lacks merit.

14          IATC for failure to contact Howard’s California defense attorney and to adequately
            argue Howard was incompetent to stand trial.
15

16          Until his reply brief on remand, Howard argued trial counsel provided ineffective

17   assistance by failing to contact Charles Nacsin, Howard’s attorney in a San Bernardino County,

18   California, robbery case in which Howard was committed to mental health facilities for a

19   significant period of time before being found competent to stand trial. Howard asserted that

20   Nacsin could have provided information to use in arguing his incompetency in his Nevada case.

21   In his reply brief, however, Howard states that, in preparing the reply brief, he “discovered

22   documentation suggesting that trial counsel did in fact communicate with Mr. Nacsin and acquire

23   some of his records.” ECF No. 385, p. 55. Accordingly, Howard now modifies this claim to

24

25   2
       Relying on Babb, the court in Riley found no prejudice under such a theory because it had “no
26   reason to believe that the jury in fact decided to convict Riley based on a felony-murder theory
     rather than on the more traditional first-degree murder charge.” Riley, 786 F.3d at 727. Again, the
27   prejudice inquiry under Strickland is different with the petitioner required to show that, but for
     trial counsel’s error, there is a reasonable probability that the outcome of the would have been
28   different. Strickland, 466 U.S.at 694.
                                                      10
1    allege that “trial counsel failed to properly use and follow up on information they obtained from

2    Mr. Nacsin.” Id., p. 56 (emphasis in original).

3             This claim fails because Howard is unable to establish any prejudice arising from

4    counsel’s allegedly deficient performance. Prior to modifying his claim, Howard argued that

5    “[h]ad trial counsel discovered that Mr. Howard was deemed incompetent to stand trial in

6    California, there is a reasonable probability that he would also have been found incompetent to

7    stand trial in Nevada.” ECF No. 376, p. 83. It is clear now, however, that trial counsel were

8    aware of that fact at least two months prior to Howard’s trial. ECF No. 386-5, p. 2. Howard’s

9    prejudice argument is premised on little more than an assertion that, because he was deemed

10   incompetent for a period of time in California, there is a reasonable probability that the Nevada

11   court would have also made such a finding had trial counsel pressed the issue. ECF No. 376, p.

12   83-84.

13            In April 1980, citing Howard’s suicide attempt in jail and his behavior at his arraignment,

14   the municipal court for San Bernardino County committed him to a county hospital. ECF No.

15   291-7, p. 2-3. In July 1980, he was transferred to Patton State Hospital, where he stayed for five

16   months and then to Atascadero State Hospital, where he stayed for four months. ECF No. 291-8,

17   p. 74-75. In May 1981, Howard was discharged back to the county jail having been found

18   competent to stand trial. ECF No. 291-6, p 120. Howard was tried and convicted for the

19   California robbery in April 1982. Id., p. 72. He remained incarcerated in California until

20   November 1982 when he was returned to Nevada to stand trial in this case. ECF No. 336-9, p. 3.

21            In its order denying Howard’s third amended petition, this court addressed the medical

22   records generated by the mental health facilities in California and San Bernardino County:

23                   [T]he records from Patton, Atascadero, and San Bernardino County, reveal
              very scant reliable information about Howard’s background, and indicate that,
24            while Howard was diagnosed with various mental impairments, several specialists
              suspected that Howard was malingering. Docket #291, exhibits 62, 63, 65, 67.
25
                      After being committed to the county hospital in San Bernardino, Howard
26            was evaluated by two court-appointed psychiatrists (Dr. Oshrin and Dr. Gericke)
              and one court-appointed psychologist (Dr. Soltz). All three specialists advised the
27            court that Howard was incompetent at the time, but each of them noted Howard’s
              evasiveness and refrained from trying to pinpoint his actual impairment. Id.,
28            exhibit 63. Oshrin summarized his impressions as follows:
                                                       11
1                           Because of the many different opinions and ways in which this
                    man presents himself, I am unable to come to a solid or firm opinion.
2                   Frankly I am uncertain if this man is feigning mental illness for purpose of
                    eluding litigation or whether he is mentally ill with the superimposition of
3                   other factors.
4           Id., p. 12. Gericke noted that “[i]nasmuch as he is unable to give any information
            at this time, any opinion as to his mental condition at the time of the alleged crime
5           cannot be formulated.” Id., p. 15. Soltz felt with Howard there was “certainly a
            possibility of some malingering here as well as obvious evidence of mental
6           disorganization.” Id., p. 19.
7                   Evaluations conducted by a psychologist (Dr. Sutton) and psychiatrist (Dr.
            Clark) a few months later while Howard was at Patton both resulted in a diagnosis
8           of “Organic Brain Syndrome: atypical due to drugs.” Id., p. 34, 37. Upon being
            transferred to Atascadero, however, the staff, after reviewing his past records and
9           again after observing him for a couple of weeks, concluded that his diagnoses
            were malingering and an antisocial behavior disorder. Docket #291, exhibit 62, p.
10          29, 35. The same diagnoses were repeated in Howard’s discharge summary from
            Atascadero, which included the following notation:
11
                            His apparent apathy with regard to his future was not seen as
12                  related to any mental illness, and it was felt that if the patient does not
                    cooperate in court, it most definitely would be by his own choice.
13                  Although questions of possible organic brain damage arose in Mr.
                    Howard’s treatment, prior records and examination here showed no
14                  evidence of organicity. Patient refused psychological testing.
15          Id., p. 120. In fact, the only report among the Atascadero records that even hinted
            at significant mental impairment is an evaluation from one psychiatrist, Dr. Van
16          Putten, who opined that Howard suffered from a “schizophrenic-type illness.” Id.,
            p. 31.
17

18   ECF No. 294, p. 23-24.

19          Beyond the foregoing, Howard points to no evidence establishing that his mental

20   condition had worsened between May 1981, when he was determined competent to stand trial in

21   California, and April 1983, when he was tried and convicted in Nevada. In January 1983, the

22   trial judge rejected the suggestion that Howard might be incompetent, noting that, based on his

23   (the judge’s) observations that Howard was “very knowledgeable about his situation and the

24   problems he’s getting into” and was “aware of what he’s charged with and the circumstances.”

25   ECF No. 336-25, p. 15. The judge made similar observations during the penalty phase of

26   Howard’s trial. ECF No. 338-15, p. 11. See Dusky v. United States, 362 U.S. 402 (1960) (holding

27   that a person is competent to stand trial if he understands the proceedings and is able to assist

28
                                                      12
1    counsel in his defense). 3 Because there is not a reasonable probability that he would have been

2    found incompetent by the Nevada trial court, Howard was not prejudiced by his trial counsel’s

3    conduct and this claim must be denied. See Hoffman v. Arave, 455 F.3d 926, 938 (9th Cir. 2006),

4    vacated on other grounds, 552 U.S. 117 (2008) (denying Strickland claim because evidence did

5    not show a reasonable probability the trial court would have found defendant incompetent to

6    stand trial).

7            IATC for improperly seeking a continuance.
8            Howard argues trial counsel provided ineffective assistance by obtaining a continuance of

9    Howard’s trial against Howard’s wishes. According to Howard, the continuance allowed the

10   State to assemble and present damaging fingerprint evidence, which would not have occurred

11   had the trial proceeded on schedule. The evidence included testimony that a latent thumbprint

12   found on the cargo door handle of the victim’s van matched an exemplar print taken from

13   Howard.

14           This claim is plainly meritless. Even without the fingerprint evidence, the evidence

15   establishing Howard’s guilt with respect to the murder was overwhelming. Evidence presented at

16   trial established the following. 4 On the day the victim was murdered, Howard met with him at

17   his dental office at 7 a.m., ostensibly to test-drive his (the victim’s) van. Less than an hour later,

18   the van was spotted in the parking lot of a tavern. (That evening, the victim’s body was

19   discovered in the back of the van, which was still parked in the same spot.) Forty-five minutes

20   after being dropped off by his girlfriend that morning, Howard returned to their motel room

21   (across the street from the tavern) carrying a C.B radio and wearing a gold Seiko watch that she

22   had not seen him wearing before. And, later that day, Howard’s girlfriend saw that he had a

23   wallet with family pictures. A C.B. radio was missing from the victim’s van and, based on the

24   3
      The court is aware that Howard’s demeanor during court proceedings cannot be relied upon to
25   “dispense with a hearing on that very issue.” Pate v. Robinson, 383, 386 (1966). It is nonetheless
     relevant with respect to this court’s prejudice inquiry, especially given that Howard thwarted
26   counsel’s efforts to obtain his medical records or have him evaluated. ECF No. 338-15, p. 7-9.

27   4
      The transcript of the guilt phase of Howard’s trial is located at ECF Nos. 337-22, 337-24, 337-
     25, 338-2 through 6, 338-10 and 338-27. The transcript for proceedings on April 12, 1983, (ECF
28   No. 337-24) is incomplete, but a complete transcript for that day is located at ECF No. 38-4.
                                                       13
1    victim’s wife’s testimony, the wallet and watch matched the descriptions of items belonging to

2    the victim.

3            The fingerprint evidence played such a minor role in the State’s case that the prosecutor

4    did not even mention it in his initial closing argument. ECF No. 338-27, p. 59-100. It was only

5    after Howard’s counsel challenged the evidence in his closing remarks that the prosecutor

6    discussed it in rebuttal. Id., p. 125-26.

7            Because there is no reasonable probability the outcome of Howard’s trial would have

8    been different if trial counsel had not obtained a continuance, this claim fails.

9            IATC for failure to conduct a meaningful mitigation investigation and present adequate
             mitigating evidence.
10

11           Howard argues trial counsel provided ineffective assistance by failing to compile and

12   present mitigating evidence at the penalty phase of his trial. Among the claims this court

13   determined to be procedurally defaulted prior to the Ninth Circuit’s remand was a claim that trial

14   counsel failed to adequately investigate Howard’s background and present certain information

15   about his past (i.e., the claim set forth in section 22 of Claim Seventeen of Howard’s third amended

16   petition (ECF No. 189)). Even so, this court recounted much of that same information in addressing

17   related penalty-phase IATC claims in its final order denying Howard’s third amended petition:

18                   Howard argues that counsel’s deficient performance precluded the jury
             from learning about his “tragic life,” an account of which is contained in his
19           traverse. Docket #280, p. 22-70. According to that account, Howard, who is
             Black, spent his early childhood in racially-segregated Alabama. His father was a
20           violent drunk who shot and killed Howard’s mother and infant sister when
             Howard was three years old. Howard and his surviving sister were moved in to
21           the affectionless, poverty-stricken household of a couple in their 70s, where they
             were emotionally abused by the wife. Unable to find a suitable foster placement
22           for Howard, the Alabama Department of Human Resources committed him to the
             Alabama Industrial School for Negro Children (also known as Mt. Meigs) when
23           he was twelve years old.
24                  While providing very scant information about Howard’s own experiences
             at Mt. Meigs, Howard’s traverse contains a lengthy description of the abject
25           conditions and atrocities that purportedly plagued the school during the early
             1960s, when Howard spent two and a half years there. According to the traverse,
26           Mt. Meigs was essentially a slave labor camp for juveniles, where the students
             were provided woefully inadequate food, clothes, shelter, and schooling. Forced
27           to work daily in the fields under extremely harsh conditions and allowed to attend
             school for only half the day, if at all, the inmates were routinely subjected to
28           physical and sexual abuse from their overseers, as well as their peers. Howard’s
                                                      14
            traverse also speculates that he may have been exposed to highly toxic pesticides
1           during his time at Mt. Meigs, the effect of which was to damage a region of the
            brain that controls one’s conduct.
2
                   After spending a tumultuous year with his father, who had been released
3           on parole, Howard, then sixteen years old, was taken in by an aunt who lived in
            New York City. Howard’s traverse goes to great lengths to describe the adverse
4           conditions (violent crime and poverty) present in the neighborhood in which
            Howard lived (i.e., the Bedford-Stuyvesant section of Brooklyn) upon his arrival
5           in New York, but (as with the description of Mt. Meigs) includes very little
            information about Howard’s personal experience.
6
                    Howard enlisted in the Marine Corps at the age of nineteen. He spent
7           thirteen months deployed with a mine-sweeping team in the vicinity of Danang
            during the Viet Nam War. According to his traverse, Howard’s personality and
8           behavior had changed when he returned to New York from Viet Nam. Among
            other irregularities, he was “more erratic and aggressive,” quick to anger, and
9           prone to drifting off as if in a trance. In addition, he seemed to be self-medicating
            by drinking beer and smoking “a lot of marijuana.” His emotional state appeared
10          to deteriorate throughout the late 1970s and into the early 1980s, a period in
            which his criminal activity became more pronounced and serious.
11
                    Lastly, Howard posits in his traverse that much of his behavior could be
12          attributed to posttraumatic stress disorder (PTSD) and an accompanying psychotic
            disorder, a diagnosis that should have been, but never was, considered when he
13          was evaluated at Patton and Atascadero, as well as in other court-ordered
            evaluations.
14

15   ECF No. 294, p. 19-21.

16          In denying relief, this court found, based on the state court record, that Howard had

17   impeded counsel’s efforts to obtain mitigating information by refusing to sign releases, to answer

18   counsel’s questions, and to cooperate with a court-appointed psychiatrist. Id., p. 16-23. The court

19   also found that Howard had also insisted that his trial not be delayed and would not consent to

20   counsel presenting mitigation evidence on his behalf. Id. Based on that, the court concluded that

21   Howard’s ability to show prejudice was limited by the holding in Schriro v. Landrigan, 550 U.S.

22   465 (2007), “that it was not objectively unreasonable for the Arizona court to conclude ‘that a

23   defendant who refused to allow the presentation of any mitigating evidence could not establish

24   Strickland prejudice based on his counsel’s failure to investigate further possible mitigating

25   evidence.’” Id. (quoting Landrigan, 550 U.S. at 478).

26          This court also considered the proffered mitigation evidence allegedly omitted by counsel

27   and determined that, when viewed objectively, it failed to establish a reasonable probability of a

28   different outcome. Id., p. 23-28. Among other things, the court noted that the records from
                                                     15
1    Patton, Atascadero, and San Bernardino County “indicate that, while Howard was diagnosed

2    with various mental impairments, several specialists suspected that Howard was malingering.”

3    Id., p. 23-24. The court also noted that the allegations regarding Howard’s attendance at Mt.

4    Meigs, his teenage years in New York, and service in Vietnam were not substantiated with

5    evidence of Howard’s personal experiences. Id., p. 25. And, with respect to Vietnam, the

6    available records appeared to discredit Howard’s version of his Vietnam experience, as related in

7    his penalty phase testimony. Id., p. 26.

8             Now, on remand, Howard has proffered “new evidence” that, according to him,

9    strengthens his case for mitigation. ECF No. 376, p. 134-41. This evidence includes declarations

10   from two men who attended Mt. Meigs during the same time period as Howard (ECF Nos. 377-

11   43 and 377-45), a video in which former Mt. Meigs attendees talk about their experiences at the

12   school (ECF No. 378), a declaration from a soldier who was in the same Marine unit as Howard

13   in Vietnam (ECF No. 377-46), records showing that the Department of Veteran Affairs

14   determined in 2012 that Howard suffers from PTSD connected to his service (ECF No. 377-47),

15   and a “new psychological report” completed in 2017 (ECF No. 377-6). In addition, Howard

16   obtained, subsequent to his opening brief on remand but prior to his reply, a declaration from a

17   man whose family owned a clothing store that hired Howard as an employee in 1969. ECF No.

18   386-6.

19            Even with this new evidence, this court remains unpersuaded that counsel were

20   ineffective in failing to assemble and present mitigating evidence. Howard’s trial was scheduled

21   to begin in January 1983. In seeking a continuance just prior to the scheduled date, counsel

22   outlined for the trial court the evidentiary leads they wished to pursue if given more time. ECF

23   No. 336-25, p. 6-9. These included information regarding Howard’s hospitalization at various

24   mental institutions, his confinement in the “psychotic unit” at Vacaville State Prison, his history

25   of drug abuse, diagnoses of schizophrenia and hypothyroidism, complaints of head injuries and

26   severe headaches, and at least one prior suicide attempt (as well as mentioning a desire to

27   commit suicide). Id. Counsel also noted their attempt to have Howard evaluated by a psychiatrist

28   had been frustrated by Howard’s refusal to cooperate. Id.
                                                     16
1            After a brief recess of the hearing to allow counsel to consult with Howard, counsel

2    notified the court that Howard did not want the trial delayed. ECF No. 337-1, p. 3. The court

3    indicated that Howard’s desire to start the trial would be honored, but continued the matter until

4    the afternoon, thereby allowing counsel an opportunity to further consult with Howard. Id. When

5    the court reconvened, counsel informed the court that Howard had not changed his mind about

6    going forward with the trial but stated that they (counsel) were not prepared to do so. Id., p. 5.

7    Counsel argued that, under Nevada law, a continuance of 60 days would not violate the speedy

8    trial rule. Id. The court continued the trial to April 1983. Id., p. 13.

9            Howard’s trial began on April 11, 1983. Prior to the commencement of jury selection,

10   trial counsel advised the court that the lack of communication between Howard and counsel that

11   existed at the “inception of our relationship way back in November of 1982" had persisted to that

12   day. ECF No. 337-22, p. 7. On May 2, 1983, the first day of Howard’s penalty hearing, trial

13   counsel renewed their motion to withdraw as Howard’s counsel. ECF No. 338-15, p. 6-8.

14   Counsel explained to the court that Howard would not consent to them presenting mitigating

15   evidence they had uncovered, would not sign any medical releases to allow them to develop

16   additional information, and did not want them to make argument in support of mitigation. Id.

17   Counsel suggested that new counsel might be more successful in persuading Howard to do what

18   they thought was in his best interest. Id. Counsel also gave examples of some of the information

19   they uncovered, which included information that Howard’s father killed his mother and sister in

20   his presence, that Howard had been declared incompetent some time after his arrest in April

21   1980, that Howard had been a patient in a mental health facility subsequent to his arrest, that

22   Howard had asked to see a psychiatrist when a police detective interviewed him after his arrest,

23   and that Howard speculated that his conduct might be attributable to witnessing his father kill his

24   mother and sister and also to his experiences in Vietnam. Id.

25           Howard confirmed to the court his counsel’s statement that he would not consent to the

26   presentation of mitigating evidence:

27           Howard:         Well, basically what [counsel] said is true. We had differences starting
                             back in November. And I’d rather not for them to enter any mitigating
28                           factors on my behalf.
                                                        17
1             Court:         All right. You are aware of the fact that those mitigating factors may
                             possibly be of assistance to you in this matter?
2
              Howard:        Yes. I’m aware, your Honor.
3
              Court:         And being fully aware of that, you still don’t desire that they present
4                            those; is that correct?
5             Howard:        Exactly.
6    Id., p. 9.

7             Opining it was Howard’s decision, not counsel’s, as to whether to present mitigating

8    evidence, the court denied counsel’s motion to withdraw. Id., p. 13. Also, the court noted that

9    counsel had provided Howard with “competent and able representation in these proceedings.”

10   Id., p. 12.

11            Based on the foregoing, this court again concludes that the facts of this case are solidly

12   aligned with those in Landrigan, where the court recognized that a defendant’s interference with

13   counsel’s penalty phase investigation and refusal to allow the presentation of mitigating evidence

14   can preclude a showing of Strickland prejudice. See Landrigan, 550 U.S. at 478. As in

15   Landrigan, Howard did not merely refuse to cooperate with counsel, he actively obstructed their

16   efforts to present mitigating evidence. Cf. Porter v. McCollum, 558 U.S. 30, 40 (2009) (“Porter

17   may have been fatalistic or uncooperative, but that does not obviate the need for defense counsel

18   to conduct some sort of mitigation investigation.” (emphasis in original)); see Hamilton v. Ayers,

19   583 F.3d 1100, 1119 (9th Cir. 2009) (distinguishing facts in Landrigan from case in which

20   defendant “refused to assist in his defense” but “did not impede the many other avenues of

21   mitigating evidence available to counsel”).

22            In addition, this court rejects the notion that Landrigan does not apply here because it is a

23   post-AEDPA case. Howard cites to no controlling authority that Landrigan’s prejudice holding

24   is limited to AEDPA’s deferential review. He cites to Hardwick v. Sec'y, Fla. Dep't of Corr., 803

25   F.3d 541 (11th Cir. 2015), to support his position that Landrigan does not apply to pre-AEDPA

26   cases but the court in that case made no such holding and instead concluded Landgrigan was

27   distinguishable on the facts, as found by the district court. 803 F.3d at 563.

28
                                                       18
1             Finally, with the time constraints trial counsel faced, this court again notes the irony of

2    Howard faulting trial counsel for not assembling the mitigating evidence upon which he now

3    relies to demonstrate prejudice. As noted in the order denying Howard’s third amended petition,

4    much of this “allegedly ‘available’ or ‘undiscovered mitigation evidence’ … was not compiled

5    or presented to any court until more than twenty years after Howard’s trial.” ECF No. 294, p. 25.

6    Indeed, the declaration from the man whose family owned a clothing store that hired Howard as

7    an employee in 1969 was executed in August 2017, more than 23 years after Howard initiated

8    this federal proceeding. ECF No. 386-6.

9             Because Howard cannot establish that he was prejudiced by counsel’s alleged failure to

10   conduct an adequate mitigation investigation and present available mitigation evidence, his claim

11   fails.
              IATC for failure to support an instruction that the murder was committed while Howard
12            was under the influence of an extreme mental and emotional disturbance.
13            Howard argues trial counsel provided ineffective assistance of counsel by failing to

14   present evidence to support their proffered jury instruction referencing the statutory mitigating

15   circumstance that the “murder was committed while the defendant was under the influence of an

16   extreme mental or emotional disturbance.” See Nev. Rev. Stat. § 200.035(2). In making this

17   argument, Howard has taken the liberty of modifying the claim contained in his amended

18   petition and remanded by the Ninth Circuit. That claim faulted trial counsel’s alleged failure to

19   challenge the jury instruction limiting mitigation to “any other mitigating circumstance.” ECF

20   No. 313-1, p. 13; ECF No. 321, p. 39.

21            The problem with the original claim is that counsel did, in fact, challenge the relevant

22   jury instruction – Instruction 12 (ECF No. 338-19, p. 13). ECF No. 338, p. 55-62. Even as

23   modified, however, the claim lacks merit. Howard argues that there was evidence available to

24   demonstrate that he was afflicted with PTSD at the time of the crime. Be that as it may, there is

25   no evidence that any manifestations of the disorder played a role in the murder. See Gutierrez v.

26   State, 920 P.2d 987, 990 (Nev. 1996) (sentencing panel’s rejection of extreme mental or

27   emotional disturbance mitigator was not error where, despite evidence of defendant’s delusional

28   beliefs about his victim (his step-daughter), there was no evidence connecting such beliefs to her
                                                       19
1    murder); Baal v. State, 787 P.2d 391, 395 (Nev. 1990) (evidence of defendant’s personality

2    disorder not sufficient to demonstrate extreme mental or emotional disturbance at the time of the

3    crime). And, as discussed above, Howard thwarted counsel’s attempts to develop mental health

4    evidence on his behalf.

5           For these reasons, the record does not support Howard’s claim that trial counsel were

6    ineffective by not presenting evidence to support an instruction that the murder was committed

7    while he was under the influence of an extreme mental and emotional disturbance.

8           IATC for failure to challenge the jury unanimity requirement on mitigation.
9           Howard argues trial counsel provided ineffective assistance of counsel by failing to

10   challenge jury instructions that, according to Howard, “strongly suggested” the jury needed to

11   unanimously agree on mitigating evidence in order to enter a non-death penalty verdict.

12          Here are the relevant instructions:

13                 Instruction Six -- The defendant has alleged that certain mitigating
            circumstances are present in this case. It shall be your duty to determine:
14
                    (a) Whether an aggravating circumstance or circumstances are found to
15                  exist;
16                  (b) Whether a mitigating circumstance or circumstances are found to exist;
                    and
17
                    (c) Based upon these findings, whether the defendant should be sentenced
18                  to life imprisonment or death.
19                  The jury may impose a sentence of death only if it finds at least one
            aggravating circumstance has been established beyond a reasonable doubt and
20          further finds that there are no mitigating circumstances sufficient to outweigh the
            aggravating circumstance or circumstances found.
21
                    Otherwise, the punishment imposed shall be imprisonment in the State
22          Prison for life with or without the possibility of parole.
23   ECF No. 338-19, p. 7.

24                 Instruction Sixteen -- The Court has submitted two sets of verdicts to you.
            One set of verdicts reflects the three possible punishments which may be
25          imposed. The other set of verdicts are special verdicts. They are to reflect your
            findings with respect to the presence or absence and weight to be given any
26          aggravating circumstance and any mitigating circumstances.
27   ///

28
                                                    20
1                    It will be the jury’s duty to select one appropriate verdict pertaining to the
             punishment which is to be imposed and one appropriate special verdict pertaining
2            to the jury’s findings with respect to aggravating and mitigating circumstances.
3    Id., p. 17.

4                    Instruction 17 (the final instruction) -- During your deliberation you will
             have all the exhibits which were admitted into evidence, these written instruction,
5            and forms of verdict which have been prepared for your convenience.
6                    Your verdicts must be unanimous. When you have agreed upon your
             verdicts, they should be signed and dated by your foreman.
7

8    Id., p. 18.

9            Here is the special verdict form provided to the jury:

10                  We, the jury …, having found the Defendant … GUILTY of Murder in the
             First Degree, designate that the aggravating circumstances or circumstance
11           checked below have been established beyond a reasonable doubt.
12                           The murder was committed by a defendant who was previously
                             convicted of a felony involving the use or threat of violence to the
13                           person of another.
14                           The murder was committed while the defendant was engaged in
                             the commission of any robbery.
15
                     We, the Jury, state there are no mitigating circumstance or circumstances
16           sufficient to outweigh the aggravating circumstance or circumstances designated.
17   ECF No. 338-22, p. 2.

18           Howard argues that these instructions, together with the special verdict form, were

19   misleading in the same manner as the instructions and verdict form in Mills v. Maryland, 486

20   U.S. 367 (1988). The Supreme Court in Mills vacated the petitioner’s death sentence after

21   “conclud[ing] that there is a substantial probability that reasonable jurors, upon receiving the

22   judge's instructions in this case, and in attempting to complete the verdict form as instructed,

23   well may have thought they were precluded from considering any mitigating evidence unless all

24   12 jurors agreed on the existence of a particular such circumstance.” Mills, 486 U.S. at 384.

25           The Supreme Court in a subsequent case explained the offending instructions and verdict

26   form in Mills as follows:

27                   In the Mills sentencing phase, the trial judge instructed the jury to fill out a
             verdict form that had three distinct parts. Section I set forth a list of 10 specific
28
                                                       21
            aggravating circumstances next to which were spaces where the jury was to mark
1           “yes” or “no.” Just above the list, the form said:
2                           “Based upon the evidence we unanimously find that each of the
                    following aggravating circumstances which is marked ‘yes' has been
3                   proven ... and each aggravating circumstance which is marked ‘no’ has not
                    been proven ....” Id., at 384–385 [, 108 S.Ct. 1860] (emphasis added;
4                   internal quotation marks omitted).
5                  Section II set forth a list of eight potentially mitigating circumstances
            (seven specific circumstances and the eighth designated as “other”) next to which
6           were spaces where the jury was to mark “yes” or “no.” Just above the list the form
            said:
7
                            “Based upon the evidence we unanimously find that each of the
8                   following mitigating circumstances which is marked ‘yes' has been proven
                    to exist ... and each mitigating circumstance marked ‘no’ has not been
9                   proven ....” Id., at 387 [, 108 S.Ct. 1860] (emphasis added; internal
                    quotation marks omitted).
10
                    Section III set forth the overall balancing question, along with spaces for
11          the jury to mark “yes” or “no.” It said:
12                         “Based on the evidence we unanimously find that it has been
                    proven ... that the mitigating circumstances marked ‘yes' in Section II
13                  outweigh the aggravating circumstances marked ‘yes' in Section I.” Id., at
                    388–389 [, 108 S.Ct. 1860] (emphasis added; internal quotation marks
14                  omitted).
15                  Explaining the forms, the judge instructed the jury with an example. He
            told the jury that it should mark “‘yes'” on the jury form if it “‘unanimously’”
16          concluded that an aggravating circumstance had been proved. Id., at 378, 108
            S.Ct. 1860. Otherwise, he said, “‘of course you must answer no.’” Ibid. (emphasis
17          deleted). These instructions, together with the forms, told the jury to mark “yes”
            on Section II's list of mitigating factors only if the jury unanimously concluded
18          that the particular mitigating factor had been proved, and to consider in its
            weighing analysis in Section III only those mitigating factors marked “yes” in
19          Section II. Thus, as this Court found, the jury was instructed that it could consider
            in the ultimate weighing of the aggravating and mitigating evidence only the
20          mitigating factors that the jury had unanimously found to exist. See id., at 380–
            381, 108 S.Ct. 1860.
21

22   Smith v. Spisak, 558 U.S. 139, 145–46 (2010)

23          As one can readily see, the relevant instructions and verdict form provided Howard’s jury

24   bear faint resemblance to those in Mills. Nowhere did they say or imply that the jury must

25   determine the existence of a mitigating factor unanimously. A unanimity requirement was

26   imposed only as to the verdict, which in this case correctly required the jury to unanimously find

27   the following before imposing the death penalty: (1) that one or both aggravating circumstances

28   had been established beyond a reasonable doubt, (2) that any mitigating circumstances were not
                                                     22
1    sufficient to outweigh the aggravating circumstance(s) that had been established, and (3) that the

2    sentence to be imposed was death. In summary, there is not a “substantial possibility” that

3    reasonable jurors would have construed the instructions and form to preclude them from

4    considering any mitigating evidence unless they all agreed on the existence of a mitigating

5    circumstance. See Mills, 486 U.S. at 384. Accordingly, Howard’s trial counsel did not provide

6    ineffective assistance by failing to challenge the instructions.

7           IATC for failure to refute future dangerousness.

8           Howard argues trial counsel provided ineffective assistance of counsel by not rebutting

9    the State’s argument at sentencing that Howard presented a future danger to the community. He

10   cites to several remarks by the prosecutor in his penalty-phase closing arguments indicating the

11   death penalty was necessary to protect the community from Howard. ECF No. 376, p. 168-69.

12   He faults trial counsel for not objecting to improper comments, not addressing the issue in

13   closing argument, and not presenting evidence to demonstrate he would not present a future

14   danger. Id., p. 169-73. Specifically, he claims counsel should have (1) presented evidence that

15   prisoners become less violent as they age, (2) alerted the jury that Howard’s future

16   dangerousness should be assessed in the context of the prison setting where he would likely

17   spend the rest of his life, and (3) presented evidence of Howard’s history of non-violence while

18   in confinement. Id., p. 171-73.

19          Here again, Howard has altered the claim contained in his amended petition and

20   remanded by the Ninth Circuit. That claim faulted trial counsel’s alleged failure “to refute the

21   prosecution’s argument regarding future dangerousness by failing to call jail personnel and

22   fellow inmates as well as to psychiatrically document and present psychiatric testimony that Mr.

23   Howard was not a threat to the jail population if granted life imprisonment by the jury.” ECF No.

24   313-1, p. 14; ECF No. 321, p. 39.

25          Even in its modified form, this IATC claim lacks merit. With respect to counsel’s failure

26   to object to improper comments, this court already addressed and denied such a claim in its final

27   order denying Howard’s third amended petition. ECF No. 294, pp. 6-10, 27. In addition, trial

28
                                                      23
1    counsel did not, as Howard alleges, completely fail to address the prosecutor’s remarks

2    suggesting Howard was a threat to the community. ECF No. 338-21. 5

3              As for counsel’s failure to present evidence, generalized evidence about aging prisoners

4    and the security measures in place for death row prisoners would have been of questionable

5    relevance. See United States v. Taylor, 583 F Supp.2d. 923, 936–38 (E.D. Tenn. 2008)

6    (excluding evidence of prison security to rebut allegations of future dangerousness that related

7    solely to conduct occurring outside of prison). With respect to Howard’s history of non-violence

8    in confinement, the only specific evidence Howard cites – i.e., the records regarding his stays in

9    mental health facilities – was among the evidence Howard hindered counsel from obtaining. In

10   addition, Howard does not proffer any evidence as to the specific testimony jail personnel, fellow

11   prisoners, or a psychiatrist might have been able to provide. See Dows v. Wood, 211 F.3d 480,

12   486 (9th Cir. 2000) (denying ineffective assistance of counsel claim based on lack of preparation

13   for failure to call witnesses when no affidavits were submitted to support petitioner's assertion as

14   to what testimony would have been provided).

15             Because Howard has not established a reasonable probability that the outcome of his trial

16   would have been different but for counsel’s failure to refute dangerousness, this claim fails.

17             Lastly, Howard has not presented argument on several of the IATC claims remanded by

18   the Ninth Circuit. Because it is petitioner’s burden to demonstrate cause and prejudice to excuse

19   a procedural default, those claims are forfeited. See Bousley v. United States, 523 U.S. 614, 622

20   (1998).

21
     5
22       Defense counsel remarked in closing:

23                      [The prosecutor] may suggest to you that, well, there’s a possibility that he
               will receive executive clemency someday. When was the last time that you heard
24             of a governor of this state granting executive clemency to an individual convicted
25             of first degree murder and sentenced to prison for the rest of his life.

26                     We can put men on the moon. We can perform all kinds of super human
               feats. Certainly we can put Samuel Howard away for the rest of his life so that he
27             does not harm members of society.
28   ECF No. 338-21, p. 26.
                                                        24
1            V.      CONCLUSION

2            For reasons set forth above, Howard is not entitled to relief on any of the twenty-nine

3    claims remanded by the Ninth Circuit. Because this order, together with prior orders, completes

4    the proceedings assigned on limited remand, this order is the “final order” for the purposes of the

5    Ninth Circuit’s limited remand order. See ECF No. 311, p. 2 (“Within 10 days after the district

6    court enters its final order on limited remand, counsel for the parties shall file simultaneous

7    status reports in this Court.”).

8            IT IS SO ORDERED.

9            DATED this 28th day of May, 2019.
10
                                                    _________________________________________
11                                                  LARRY R. HICKS
12                                                  UNITED STATES DISTRICT JUDGE

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
                                                      25
